Citation Nr: 1137849	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for psoriasis.  

2.  Entitlement to an initial disability evaluation in excess of 0 percent for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case has previously come before the Board.  In February 2011, the matters were remanded to the agency of original jurisdiction for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran failed to appear for a scheduled hearing in June 2010 and good cause having not been shown for the failure to appear, the hearing request is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for psoriasis, and a higher evaluation for service-connected bilateral hearing loss.  Having reviewed the evidence, the Board finds further development is necessary for a decision on the merits.  

In that regard, additional evidence was received at the Board in August 2011, to include a treatment report pertaining to psoriasis, as well as a VA Form 21-4142, Authorization and Consent to Release Information.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of the evidence.  

In addition, while the August 2011 correspondence notes a report from the Veteran's audiologist would be forthcoming, the report has not been associated with the claims file.  The AOJ should attempt to obtain the private records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the relevant private records pertaining to psoriasis and hearing loss identified in the correspondence received at the Board in August 2011.  All efforts in this regard should be documented in the claims file and all records obtained associated with the claims file. 

2.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


